                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     JEROME LEMEAL WILLIAMS,                            Case No. 18-cv-06921-BLF
                                   7                    Plaintiff,
                                                                                            ORDER DENYING ADMINISTRATIVE
                                   8             v.                                         MOTION TO FILE AUDIO AND
                                                                                            VIDEO FILES IN SUPPORT OF FIRST
                                   9     WENDY DUFFY, et al.,                               AMENDED COMPLAINT;
                                                                                            SCREENING FIRST AMENDED
                                  10                    Defendants.                         COMPLAINT UNDER 28 U.S.C. § 1915;
                                                                                            DISMISSING FIRST AMENDED
                                  11                                                        COMPLAINT WITHOUT LEAVE TO
                                                                                            AMEND; AND DISMISSING ACTION
                                  12                                                        WITH PREJUDICE
Northern District of California
 United States District Court




                                  13                                                        [Re: ECF 13, 14]
                                  14

                                  15          Plaintiff Jerome Lemeal Williams, proceeding pro se, filed the complaint in this action on
                                  16   November 15, 2018 along with an application to proceed in forma pauperis. See ECF 1, 4. The
                                  17   Court granted Plaintiff’s application to proceed in forma pauperis and conducted a mandatory
                                  18   initial screening of the complaint under 28 U.S.C. § 1915. See ECF 8, 11. The Court dismissed
                                  19   the complaint with leave to amend, stating that it could not discern any coherent claim from
                                  20   Plaintiff’s allegations, which touched on a wide variety of subjects including Plaintiff’s conviction
                                  21   for rape, removal of Plaintiff’s children from his custody, the mental illness and disappearance of
                                  22   an individual named Clara L. Quarels, Plaintiff’s termination from employment, and the over-
                                  23   medication of Plaintiff’s grandfather. See ECF 11.
                                  24          On January 24, 2019, Plaintiff timely filed a first amended complaint (“FAC”), a
                                  25   declaration in support of the FAC, and an administrative motion for leave to file audio and video
                                  26   files in support of the FAC. See ECF 13, 14, 16. For the reasons discussed below, the
                                  27   administrative motion is DENIED, the FAC is DISMISSED WITHOUT LEAVE TO AMEND,
                                  28   and the action is DISMISSED WITH PREJUDICE.
                                   1    I.     DISCUSSION

                                   2           As set forth in the Court’s prior order screening Plaintiff’s original complaint, any

                                   3   complaint filed by a person proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(a) is

                                   4   subject to mandatory and sua sponte review by the Court. See 28 U.S.C. § 1915(e)(2). The Court

                                   5   must dismiss the complaint if it is frivolous or malicious; fails to state a claim on which relief may

                                   6   be granted; or seeks monetary relief against a defendant who is immune from such relief. See 28

                                   7   U.S.C. § 1915(e)(2)(B). In this context, a complaint “is frivolous where it lacks an arguable basis

                                   8   either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint fails to state

                                   9   a claim unless it “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

                                  10   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

                                  11   v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the court to

                                  12   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
Northern District of California
 United States District Court




                                  13           Plaintiff’s FAC must be dismissed under these standards. In reaching this conclusion, the

                                  14   Court has considered the facts alleged in both the FAC and in Plaintiff’s supporting declaration.

                                  15   Those facts simply do not state any coherent claim. The Court notes that Plaintiff has filed an

                                  16   administrative motion seeking leave to submit audio and video files in support of his FAC. That

                                  17   motion is DENIED. Plaintiff must allege facts in his written pleading which, if proved, would

                                  18   entitle him to relief. The contents of the audio and video files are not relevant to the Court’s

                                  19   determination whether Plaintiff has satisfied his pleading burden.

                                  20           Plaintiff’s FAC contains little in the way of factual allegations, for the most part directing

                                  21   the reader to Plaintiff’s declaration for the relevant facts. The FAC does list 20 defendants, both

                                  22   individuals and entities, and does state that Plaintiff sues under 42 U.S.C. § 1983. Under the

                                  23   “Basis for Jurisdiction” section of the FAC, Plaintiff alleges that Monterey County “used its peace

                                  24   officers to bully, harass, and deprive private citizens of their civil liberties.” FAC at 3, ECF 13.

                                  25   Neither the FAC nor the supporting declaration explain how or when Monterey County peace

                                  26   officers engaged in such conduct. The declaration contains numerous references to the Seaside

                                  27   Police Department, describing an “altercation” between Plaintiff and Seaside Police Officers in

                                  28   2000, Decl. ¶ 3; Plaintiff’s arrest in 2011 “for four different felonies about my registration and
                                                                                           2
                                   1   being around kids,” Decl. ¶¶ 13-14; and a conversation between Plaintiff and Seaside Police

                                   2   Officer Higgins in 2017 in which Officer Higgins allegedly mentioned Plaintiff’s rape conviction

                                   3   and stated that Plaintiff would not see his children again until they turn 18, Decl. ¶¶ 44. Plaintiff

                                   4   does not explain how these interactions violated his civil rights so as to give rise to a claim under

                                   5   42 U.S.C. § 1983.

                                   6           The declaration as a whole, which comprises 62 paragraphs, describes in narrative fashion

                                   7   various events in Plaintiff’s life during the period 2000 to 2018. The recitation of events is

                                   8   disjointed – little or no context is given with respect to many of the events, and the relationship of

                                   9   the events to each other is unclear. Plaintiff appears to believe that he was treated unfairly by

                                  10   numerous persons during this time period, including: judges and lawyers involved in several

                                  11   criminal prosecutions against him; social services personnel who removed his children from his

                                  12   custody; hospital staff; school district personnel; and church personnel. See Decl. ¶¶ 3-62.
Northern District of California
 United States District Court




                                  13           Even applying the most liberal of standards to the FAC and declaration, the Court cannot

                                  14   discern any cognizable federal claim. Based on Plaintiff’s failure to cure the deficiencies in his

                                  15   original complaint, and absent any indication that he could allege a viable claim if granted further

                                  16   leave to amend, the Court concludes that amendment would be futile. The Court therefore

                                  17   DISMISSES the FAC WITHOUT LEAVE TO AMEND under 28 U.S.C. § 1915(e)(2)(B) and

                                  18   DISMISSES the action WITH PREJUDICE. See Hicks v. Rowe, 498 F. App’x 737 (9th Cir. 2012)

                                  19   (affirming dismissal without leave to amend under § 1915(e)(2)(B) where complaint failed to state

                                  20   a claim and amendment would have been futile).

                                  21    III.   ORDER

                                  22           (1)    Plaintiff’s first amended complaint is DISMISSED WITHOUT LEAVE TO

                                  23                  AMEND; and

                                  24           (2)    The action is DISMISSED WITH PREJUDICE.

                                  25

                                  26   Dated: February 14, 2019

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          3
